Pottle, J.
This was a conviction of carrying a pistol without having procured a license so to do. The accused was a single man, and had charge of his mother’s plantation, where both she and he resided. He had the pistol on this plantation, and not elsewhere, so far as appears from the evidence. The statute makes it penal for any one “to carry around with him on his person, or to have in his manual possession outside of his own home or place of business,” a pistol or revolver, without first obtaining a license- from the ordinary, unless he be within one of the excepted classes specified in the statute. Acts 1910, p. 134.
In Strickland v. State, 137 Ga. 1 (72 S. E. 260), wherein the constitutionality of this statute was brought in question, the court said: “The act should receive a reasonable construction. Suppose that the owner of a pistol should accidentally drop it from the window of his dwelling to the street. A narrow and literal construction of the act might make it penal for him to pick it up and carry it into his house. It is lawful to sell pistols. -But a similar construction might make it impossible for the carrier to deliver them to the dealer, or -the dealer to deliver them to the customer. We will not anticipate that any such construction will be given, but one which will carry out the legislative purpose.” Following the general principle thus announced, we do not think a reasonable and sensible construction of this act would prevent a farmer from carrying a pistol around in an open manner anywhere on his farm' where he may have occasion to go. Technically the word “home” *426may mean, as the solicitor-general -insists, the house wherein one resides. But the words “home or place of business,” as used in the act, are broad enough to include any portion of a farm or plantation where one employs his time and makes his living. There is his place of business, the place where he earns a livelihood. His business is farming, and the place, where this business is conducted is, not the house exclusively, but in the field or the woodland, or anywhere on the plantation where his business requires his presence. The accused was overseer for his mother. The plantation was as much his home and place of business as if he owned it. The conviction should have been set aside. Judgment reversed.